IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TERRY PERRY,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5022

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,
JAMES BARRETT,

     Respondent.
___________________________/

Opinion filed December 12, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Terry Perry, pro se, Petitioner.

Rebecca Kapusta, Interim General Counsel, Florida Department of Children and
Families, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits. See Thomas v. State,

Dept. of Revenue, 74 So. 3d 145 (Fla. 1st DCA 2011) (stating that absent a showing

that an express and distinct demand for performance was made, mandamus will not lie

to compel a court to rule on a pleading in a civil matter).

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.